Citation Nr: 1746550	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO. 09-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. It was last before the Board in January 2017, when the Board denied the Veteran's claim. The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). In a July 2017 Joint Motion for Remand (JMR), the Court vacated the January 2017 decision and remanded the case to the Board for adjudication consistent with the Court's order. 

In September 2010, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.


FINDING OF FACT

For the entire initial rating period, the Veteran's right carpal tunnel syndrome has been manifested by symptomatology more nearly approximating moderate incomplete paralysis of the median nerve, but is not shown to have been manifested by symptomatology more nearly approximating severe incomplete paralysis or complete paralysis.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 30 percent, but no higher, for right carpal tunnel syndrome have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 8515, 8516, 8517 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
 §§ 3.102, 3.159, 3.326(a).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for right carpal tunnel syndrome, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159 (b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded VA examinations in April 2007, April 2011, and February 2016. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Disability Rating for Right Carpal Tunnel Syndrome

The Veteran contends that he experiences pain, numbness, and tingling in his right wrist and hand that results in a loss of dexterity, decreased lifting and carrying capacity, and decreased grip strength.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The RO rated the Veteran's right carpal tunnel as 10 percent disabling under Diagnostic Code (DC) 8599-8515. Carpal tunnel syndrome is not specifically listed in the Rating Schedule; therefore, the Veteran's disability must be rated by analogy. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. Carpal tunnel syndrome "result[s] from compression of the median nerve." Dorland's Illustrated Medical Dictionary 1824 (32nd ed. 2012) ("Dorland's"); see Wilson v. Brown, 7 Vet. App. 542, 544 (1995). Diagnostic Code 8515 contemplates paralysis of the median nerve, and therefore, is an appropriate diagnostic code under which to rate the Veteran's disability.

Diagnostic Codes 8510-8719 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the upper extremities, and provide different disability ratings for the major (dominant) and minor (non-dominant) side. 
38 C.F.R. § 4.124a. The Veteran is right-hand dominant. See Hearing Transcript p. 8; February 2016 Examination Report. Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the median nerve. As relevant to the major arm, Diagnostic Code 8515, provides a 70 percent disability rating for complete paralysis of the median nerve, demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances. Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given." A 50 percent disability rating is assigned for severe incomplete paralysis. A 30 percent disability rating is assigned for moderate incomplete paralysis. A 10 percent disability rating is assigned for mild incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Neuritis and neuralgia are to be rated as incomplete paralysis. Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately-severe incomplete paralysis. Id. Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate incomplete paralysis. 38 C.F.R. § 4.124. The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for [ ] mild, or at most, [ ] moderate" incomplete paralysis. 
38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Upon VA examination in April 2007, the Veteran reported pain, numbness, and tingling in the right wrist resulting in weakness, stiffness, and fatigability with prolonged use. The examiner noted the Veteran experienced constant pain. The Veteran reported increased pain with increased activity necessitating the use of a wrist brace, but denied incapacitating episodes. Upon physical examination, the VA examiner noted full range of the motion of the wrist and hand that was not limited by pain, fatigue, or weakness upon repetitive testing. The VA examiner also documented normal right wrist and hand strength and diminished but symmetric upper extremity reflexes. Following examination, the VA examiner diagnosed right carpal tunnel syndrome. The VA examiner identified subjective factors of pain, weakness, stiffness, lack of endurance, fatigability, tingling, and numbness in the right wrist and hand. The VA examiner identified objective factors as a positive Phalen's test. See Dorland's 1896. The VA examiner specifically noted that the peripheral nerve examination was normal, but that the Veteran reported that his symptoms occur with prolonged use.

A September 2010 private treatment record reflects that the Veteran reported wrist pain, finger numbness, weakness, and difficulty grasping objects. Upon examination, the private physician noted decreased sensation to light touch in the second and third fingers, and a positive Phalen's test.

Upon VA examination in April 2011, the Veteran reported pain, numbness, paresthesias, and weakness in the right wrist and hand. The VA examiner noted decreased sensation to light touch in the second, third, and fourth fingers, suggesting a median nerve involvement. The VA examiner also noted decreased finger abduction strength. 

Upon VA examination in February 2016, the Veteran reported mild constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness in the right upper extremity. The VA examiner noted decreased sensation to light touch in the right hand and fingers.

Given the joint motion for remand, the Board will grant a 30 percent rating on the  benefit-of-the-doubt doctrine. A higher evaluation of 50 percent is not warranted, as the evidence does not show that the Veteran's right carpal tunnel syndrome presented with symptoms more nearly approximating severe incomplete paralysis of the right median nerve.

The Board finds that the criteria for a disability rating in excess of 30 percent under Diagnostic Codes 8615 or 8715 were not met for any portion of the rating period under appeal. VA examiners and clinicians have reported moderate sensory symptoms resulting in decreased grip strength and lifting capacity after prolonged use, but documented no changes in reflexes or fine motor control, and documented no evidence of trophic changes or muscular atrophy.

The Board does not find that any other diagnostic code would be more appropriate for rating the Veteran's service-connected right carpal tunnel syndrome. There is no clear evidence of involvement of any other peripheral nerve or nerve group affecting the right wrist or hand. Accordingly, a separate or alternative disability rating under Diagnostic Codes 8510-8519, 8610-8619, or 8710-8719 is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating of 30 percent for right carpal tunnel syndrome is granted. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


